Citation Nr: 0709749	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  01-04 887	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.	Entitlement to an effective date prior to 5 October 1995 
for the grant of service connection for subclavian steal 
syndrome (SSS).

2.	Entitlement to an initial rating in excess of 10% for 
SSS.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1969 to December 
1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 2000 rating action that granted 
service connection for SSS and assigned an initial 10% rating 
therefor from 5 October 1995; the veteran appealed the 
effective date of the grant of service connection, claiming 
an earlier effective date (EED), as well as the initial 10% 
rating assigned, claiming a higher rating.

By decision of July 2001, the Board denied an EED for the 
grant of service connection for SSS, as well as an initial 
rating in excess of 10%.  The veteran appealed those denials 
to the U.S. Court of Appeals for Veterans Claims (Court). By 
June 2003 Order, the Court vacated the Board's July 2001 
decision, and remanded the matters to the Board for 
compliance with the instructions contained therein.  The VA 
Secretary appealed the Court's June 2003 Order to the U.S. 
Court of Appeals for the Federal Circuit, which in May 2004 
vacated the Court's Order and remanded the matter to the 
Court for further proceedings consistent with its decision in 
Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004).  By 
August 2004 Order, the Court again vacated the Board's July 
2001 decision and remanded the matter to the Board for 
readjudication.  By November 2004 Order, the Court granted 
the VA Secretary's motion for reconsideration and stayed the 
proceedings pending the outcome of the Court's decision in 
Dingess/Hartman v. Nicholson,     19 Vet. App. 473 (2006).  
By July 2006 Order, the Court again vacated the Board's July 
2001 decision, and remanded the matter to the Board for 
further proceedings consistent therewith.
 
For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.  Considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, and the 
Court's July 2006 Order, the Board finds that all notice and 
development action needed to fairly adjudicate the claims on 
appeal has not been accomplished.  

Although the record contains some correspondence from the RO 
to the veteran addressing some VCAA notice and duty to assist 
provisions, the record does not include correspondence that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a full 1-year period 
for response.  See 38 U.S.C.A. § 5103 (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that the VA may make a decision on a claim before the 
expiration of the 1-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession, and ensure that he receives 
notice that meets the requirements of the Court's decision in 
Dingess/Hartman, as appropriate.  After providing the 
required notice, the RO should obtain any additional evidence 
for which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, consistent with the Court's Order, and to ensure 
that all due process requirements imposed by the VCAA are 
met, this case is hereby REMANDED to the RO via the AMC for 
the following action:

1.  The RO should send the veteran and 
his representative a letter requesting 
him to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
pertinent evidence that is not currently 
of record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/Hartman, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claims within the 1-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  



3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  This should include 
consideration of whether the veteran's 
letter received by the RO on 17 July 1995 
may be considered his initial claim for 
service connection for SSS.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


